Matter of Guthrie v Young (2019 NY Slip Op 01922)





Matter of Guthrie v Young


2019 NY Slip Op 01922


Decided on March 15, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 15, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CARNI, NEMOYER, AND CURRAN, JJ.


235 CAF 17-01563

[*1]IN THE MATTER OF ERIC B. GUTHRIE, PETITIONER-RESPONDENT,
vHOLLY M. YOUNG, RESPONDENT-APPELLANT. 


CARA A. WALDMAN, FAIRPORT, FOR RESPONDENT-APPELLANT.
SUSAN GRAY, CANANDAIGUA, ATTORNEY FOR THE CHILDREN. 

	Appeal from an order of the Family Court, Ontario County (Stephen D. Aronson, A.J.), entered June 6, 2017 in a proceeding pursuant to Family Court Act article 6. The order, among other things, awarded petitioner sole custody of the subject children. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Family Court.
Entered: March 15, 2019
Mark W. Bennett
Clerk of the Court